    Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 1 of 43 PageID #: 2483


/                                                                                             FILED
                                                                                            IN cu==!=!KS OFFICE
                                                                                       U.S. 01srn.l T COURT E.D.N.Y.
      WK:KTF
      F. #2016R01805                                                                   *    AUG O5 2019          *
      UNITED STATES DISTRICT COURT                                                       BROOKLYN OFFICE
      EASTERN DISTRICT OF NEW YORK
      --- - ---- - - - ---- -- ------ - ----- X

      UNITED STATES OF AMERICA                               SUPERSED I NG I N D ICTMENT

       - against -                                           Cr. No. 17-372 (S-2) (JS)

      JEFFREY CHARTIER,                                      (T. 15, U.S.C., §§ 78j(b) and 78ff; T. 18,
      STEPHANIE LEE,                                          U.S.C., §§ 371, 98l(a)(l)(C), 982(a)(l),
      LAWREN CE ISEN and                                      982(b)(l), 1349, 1512(c)(2), 1956(h),
      MICHAEL WATTS,                                          1957(a), 1957(b), 2 and 3551 et seq. ;
                                                              T. 21 , U. S.C., § 853(p); T. 28, U.S.C.,
                              Defendants.
                                                              § 246 l (c))
      ----------- - - - - --- -------- - -- X

      THE GRAND JURY CHARGES:

                                              INTRODUCTION

                     At all times relevant to this Superseding Indictment, unless otherwise indicated:

      I.      The Corrupt Boiler Room and Related Entities

                     1.      My Street Research was a pm-ported financial services business

      headquartered in Melville, New York that promoted the stocks of publicly traded companies to

      individual investors, primarily tlu·ough cold-call can1paigns and the circulation of a newsletter.

      My Street Research was founded under the name Dacona Financial and thereafter changed its

      name to Power Traders Press ("PIP"), then to Trade Masters Pro and, most recently, to My

      Street Research. Dacona Financial, PTP, Trade Masters Pro and My Street Research

      (collectively, the "Boiler Room") all operated from the same office in Melville, New York, and

      kept substantially the same management despite the changes in the Boiler Room's nan1e. The

      Boiler Room had various bank and brokerage accounts in its name, including, inter alia,

      brokerage accounts in the name of PIP (the "PTP Brokerage Accounts"). The Boiler Room
/'   Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 2 of 43 PageID #: 2484




       maintained an Internet presence with more than one website from approximately August 2014

       through July 2017. One or more of these websites marketed the Boiler Room as an "unbiased

       stock research firm" that provided "top notch, detailed, unbiased research."

                      2.     Elite Stock Research ("ESR") was a purported financial services business

       headquartered in Plainview, New York that promoted the stocks of publicly traded companies to

       individual investors, primarily through cold-call campaigns and the circulation of a newsletter

       from approximately August 2013 through November 201 5. Certain individuals who worked at

       ESR subsequently worked at the Boiler Room, and ESR promoted some of the same publicly

       traded companies' stocks that the Boiler Room subsequently promoted. ESR had brokerage

       accounts in its name (the "ESR Brokerage Accounts").

                      3.     National Waste Management Holdings, Inc. ("NWMH") was a publicly

       traded solid-waste management company with its principal place of business in Hernando,

       Florida.

                      4.     CES Synergies, Inc. ("CESX") was a publicly traded asbestos abatement

       and demolition company with its principal place of business in Crystal Springs, Florida. CESX

       operated through its subsidiary Cross Environmental Services, Inc.

                      5.     Hydrocarb Energy Corporation ("HECC") was a publicly traded

       petroleum exploration and production company with its principal place of business in Houston,

       Texas. On or about April 16, 20 16, HECC filed for bankruptcy.

                      6.     Intelligent Content Enterprises, Inc. ("ICEIF") was a publicly traded

       company with its principal place of business in Toronto, Canada, which purported to operate an

       expanding portfolio of websites through its subsidiary, Digital Widget Factory, Inc.




                                                       2
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 3 of 43 PageID #: 2485




                 7.      Strategic Capital Markets ("SCM") was a purported investor relations and

  marketing finn with its principal place of business in Tampa, Florida. SCM was engaged by

  CESX and NWMH as their investor relations firm from approximately 2013 until June 20 15.

  SCM had a brokerage account in its name as of approximately December 201 3 (the "SCM

  Brokerage Account").

                 8.      Type A Partners, Inc. ("Type A Partners") was a purported investor

  relations and marketing firm with its principal place of business in St. Petersbmg, Florida. Type

  A Partners had brokerage accounts in its name as of approximately January 20 14 (the "Type A

  Partners Brokerage Accounts").

                 9.      Marketbyte, LLC ("Marketbyte") was a purported investor relations and

  marketing fim1 with its principal place of business in San Diego, California.

                 10.     Geoserve Marketing LLP ("Geoserve") was a purpo11ed marketing firm

  with its principal place of business in Sugar Land, Texas.

                 11.     Snap or Tap Productions LLC (" Snap or Tap Productions") was an entity

  with its principal place of business in Tarzana, California.

  II.    Relevant Regulatory Principles and Definitions

                 12.     A " security" was, among other things, any note, stock, bond, debenture,

  evidence of indebtedness, investment conh·act or pai1icipation in any profit-sharing agreement.

                 13.     The Financial Industry Regulatory Authority ("FINRA") was a not-for-

  profit organization authorized by Congress to regulate the broker-dealer industry. Among other

  things, FrNRA administered licensing and examinations for broker-dealers, including the Series




                                                    3
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 4 of 43 PageID #: 2486




  7 exam, also known as the General Securities Representative Qualification Examination, and the

  Series 63 exam, also known as the Uniform Secmities State Law Exam ination.

                 14.     The term "beneficial owner" was defined under the rules of the United

  States Securities and Exchange Commission ("SEC"). It included any person who directly or

  indirectly shared voting power or investment power (i.e., the power to sell a security).

                 15.     A "public company" was a company that issued securities and traded its

  stock on a stock exchange or over-the-counter market. The company's shareholders were the

  equity owners of the company. Daily trading in the market determined the value of the

  company.

                 16.     "Microcap" or "penny" stocks referred to stocks of publicly traded U.S.

  companies that have a low market capitalization. Microcap stocks were often subject to price

  manipulation because they were thinly traded and subject to less regulatory scrutiny than stocks

  that traded on notable exchanges. Additionally, large blocks of microcap stock were often

  controlled by a small group of individuals, which enabled those in the group to control or

  orchestrate manipulative trading in those stocks.

                 17.     "Over-the-counter" ("OTC") referred to how securities of public

  companies that were not listed on a centralized exchange, such as the New York Stock

  Exchange or NASDAQ, were traded. OTC trades occuned over a broker-dealer network. Penny

  stocks were typically traded OTC.

                 18.     A stock manipulation scheme was a scheme in which a group of

  individuals who controlled large numbers of allegedly unrestricted shares of a microcap

  company fraudulently inflated the share price and trading volume of the targeted public company

  through, inter alia, wash and matched trades, press releases and paid stock promotions. When



                                                   4
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 5 of 43 PageID #: 2487




  the target company's share price reached desirable levels, the individuals sold their free trading

  shares for substantial financial gain.

                  19.    Wash trades were purchases and sales of securities that matched each

  other in price, volume and time of execution, and involved no change in beneficial ownership.

  For example, a wash trade took place when Investor A bought 100 shares at $5.00 per share of

  Company A tlu·ough Broker A while simultaneously selling 100 shares at $5.00 per share of

  Company A tlu·ough Broker B. Matched trades were similar to wash trades but involved a

  related third person or paity who placed one side of the trade. For exan1ple, a matched trade took

  place when Investor A bought 100 shares at $5.00 per shai·e of Company A through a broker,

  while Investor B, who coordinated with Investor A, simultaneously sold 100 shares at $5.00 per

  share of Company A through a broker. Both wash trades ai1d matched trades were used to create

  the appearance that the stock price and volume rose as a result of genuine market demand for the

  securities.

                 20.     A limit order was a direction given to a bank or broker to buy or sell a

  secmity or commodity at a specified price or better during a specified time period.

                 21.     A small lot transaction was a purchase or sale of a security in a small

  quantity.

  III.    The Defendants ai1d Relevant Co-Conspirators

                 22.     The defendant JEFFREY CHARTIER was the President ofNWMI-I and a

  member of the boards of directors of both NWMI-I and CESX. CHARTIER and the defendant

  STEPHANIE LEE together incorporated SCM. CHARTIER was a co-signatory on the SCM

  Brokerage Account, which account he and LEE opened together in or about December 2013.




                                                   5
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 6 of 43 PageID #: 2488




  CHARTIER also was a co-signatory, together with LEE, on more than one of SCM's bank

  accounts. CHARTIER was also formerly a registered broker-dealer with FINRA.

                 23.     The defendant STEPHANIE LEE was an owner and principal of SCM and

  Type A Paiiners. LEE incorporated Type A Paiiners in approximately September 2013. LEE

  was the sole signatory on the Type A Partners Brokerage Accounts and on Type A Partners bank

  accounts. LEE was a co-signatory, together with the defendant JEFFREY CHARTIER, on the

  SCM Brokerage Account and on SCM bank accounts. LEE was identified as the investor

  contact for CESX and NWMH. LEE was also formerly a registered broker-dealer with FINRA.

                 24.     The defendant LAWRENCE ISEN was a professional marketer and

  controlled Marketbyte. ISEN was also formerly a registered broker-dealer with FINRA, but was

  baned from working in the broker-dealer industry in or about 1995.

                 25.     The defendant MICHAEL WATTS was a professional marketer and

  controlled Geoserve. WATTS 's brother was the Chief Executive Officer of HECC. WATTS

  was also fom1erly a registered broker-dealer with FINRA.

                 26.     Robert Gleckman was fom1erly a registered broker-dealer with FINRA,

  and controlled Snap or Tap Productions.

                 27.     Erik Matz worked in a management role at the Boiler Room. He was

  fo1merly a registered broker-dealer, but was barred from working in the broker-dealer industry in

  or about 2007. Matz used accounts in his relatives' names ("Matz Relative l " and "Matz

  Relative 2"), individuals whose identities ai·e known to the Grand Jury, and along with another

  Boiler Room manager, Ronald Hai·dy, used accounts in the nan1e of another individual

  ("Individual l "), an individual whose identity is known to the Grand Jury, to further the

  fraudulent stock manipulation schemes set fo1i h below. These included two brokerage accounts



                                                   6
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 7 of 43 PageID #: 2489




  in Matz Relative 1's name (the "Matz Relative 1 Brokerage Accounts") and two brokerage

  accounts in Individual 1' s name (the " Individual 1 Brokerage Accounts"). Matz and Hardy are

  referred to collectively as the "Boiler Room Managers."

                 28.    Anthony Vassallo incorporated and controlled ESR. Vassallo was a co-

  signatory on two brokerage accounts in the name ofESR. Vassallo also received payments from

  the Boiler Room. Vassallo was also formerly a registered broker-dealer with FINRA, but was

  ban ed from working in the broker-dealer industry in or about 1995.

                 29.    Co-Conspirator 1, an individual whose identity is known to the Grand

  Jury, was an attorney residing and practicing in Canada who facilitated trading in ICEIF stock.

                 30.    Co-Conspirator 2, an individual whose identity is known to the Grand

  Jmy, controlled a Bal1amian company that traded in ICEIF stock, the identity of which is known

  to the Grand Jmy.

  IV.    The Fraudulent Schemes

                 3 1.   In or about and between August 201 3 and July 2017, the defendants

  JEFFREY CHARTIER, STEPHANIE LEE, LAWRENCE ISEN and MICHAEL WATTS,

  together with others, engaged in schemes to defraud investors and potential investors in, an1ong

  others, one or more of the following publicly traded companies: NWMH, CESX, HECC and

  ICEIF (collectively, the "Manipulated Public Companies"), by at1ificially controlling the price

  and volume of traded shares in the Manipulated Public Compa11ies tlu·ough, inter alia: (a)

  aiiificially generating price movements and trading volume in the shares; and (b) material

  misrepresentations and omissions in their communications with victim investors about the stock

  of the Manipulated Public Companies, relating to, among other things, the advisability of

  pmchasing such stock. To execute these schemes, the defendants, inter alia, fraudulently



                                                  7
           '   .Case 1:17-cr-00372-JS-GRB        Document 465 Filed 08/05/19 Page 8 of 43 PageID #: 2490
'   ,- '




                  concealed their control of shares of the Manipulated Public Companies that were held in

                  brokerage accounts in the names of other individuals or entities. In addition, the defendants lied

                  to the directors, officers and other shareholders of the Manipulated Public Companies regarding

                  whether and when they were trading the Manipulated Public Companies' stock, and failed to

                  disclose that they were engaging in manipulative trading of the Manipulated Public Companies'

                  stock. In addition, in or about and between 2014 and 2017, CHARTIER, LEE, ISEN and

                  WATTS, together with others, engaged in a scheme to launder more than $10 million in

                  proceeds from the foregoing stock manipulation schemes.

                         A.      The Stock Manipulation Schemes

                                 32.    To cruTy out the fraudulent stock manipulation scheme described below,

                  the defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWRENCE ISEN and MICHAEL

                  WAITS used their status as insiders at the Manipulated Public Companies to obtain shares in the

                  Manipul ated Public Companies for free or at below-market prices. In tum, the defendants

                 enlisted the Boiler Room to artificially drive up the share prices of the Manipulated Public

                  Companies and thereafter sold the defendants ' shares to unsuspecting victim investors - many of

                  them senior citizens - who were persuaded to purchase stock in the Manipulated Public

                  Companies through the Boiler Room's aggressive cold-calling campaigns. To compensate the

                  Boiler Room and to facilitate the stock manipulation, the defendants provided the Boiler Room

                  with shru·es from the Manipulated Public Companies for free or at below-market prices through

                  stock purchase and consulting agreements, which shares the Boiler Room also sold at a profit to

                  unsuspecting victim investors. The defendants did not disclose to the directors, officers or other

                 shareholders of the Manipulated Public Companies that they had enlisted the Boiler Room to




                                                                   8
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 9 of 43 PageID #: 2491




  manipulate the Manipulated Public Companies' stock prices, or that they were using the Boiler

  Room to unload their own shares at a profit.

                 33.     Once shares in the Manipulated Public Companies were transferred to the

  Boiler Room Managers, the defendants JEFFREY CHARTIER, STEPHANIE LEE,

  LA WREN CE ISEN and MICHAEL WATIS, together with the Boiler Room Managers, engaged

  in manipulative trading patterns, including wash trades and matched trades, to drive up the price

  of the shares, while account executives at the Boiler Room (the "Account Executives")

  (collectively, with the Boiler Room Managers, the "Boiler Room Co-Conspirators"),

  aggressively and repeatedly called and emailed victim investors to purchase shares in the

  Manipulated Public Companies. When victim investors indicated a willingness to purchase a

  recommended stock, the Account Executives called the victim investors repeatedly, pressured

  them to follow through with their purchases and directed them to log into their trading accounts

  while still on the telephone to place purchase orders for the relevant stock. Many of the victim

  investors ultimately purchased stock in more than one of the Manipulated Public Companies. In

  some cases, the Boiler Room also charged the victim investors for "subscriptions" to receive

  stock recommendations.

                 34.     The defendants and their co-conspirators did not disclose to the victim

  investors that the defendants, their co-conspirators and others were artificially generating share

  price movements and trading volume and that, at the same time or shortly after the Account

  Executives reco11U11ended the stocks of the Manipulated Public Companies to the victim

  investors, the defendants sold their own shares in the san1e companies. The victim investors

  therefore were left with the false and misleading impression that the stocks of the Manipulated




                                                   9
'   ..Case 1:17-cr-00372-JS-GRB        Document 465 Filed 08/05/19 Page 10 of 43 PageID #: 2492




        Public Companies were sound investments in which the Account Executives themselves fim1ly

        believed.

                       35.     The Account Executives' deceptive practices included using false names

        instead of their true identities during conununications with victim investors. In addition, the

        Boiler Room Managers traded in shares of the Manipulated Public Companies in brokerage

        accounts with names that were not associated with themselves or the Boiler Room, including the

        names of Matz Relative 1 and Individual 1. Such trading, which included matching trades of

        both victim investors and co-conspirators as part of the scheme to manipulate the stock of the

        Manipulated Public Companies, appeared not to be linked to the defendants or the Boiler Room.

                       36.     The defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWRENCE

        ISEN and MICHAEL WATTS all visited the Boiler Room in person and were aware of its

        function and capabilities.

                       37.     In addition to selling their shares to innocent victim investors through the

        Boiler Room, the defendants JEFFREY CHARTIER, STEPHANIE LEE, LA WREN CE ISEN

        and MICHAEL WATTS also each individually sold, or reconunended the purchase of, stock in

        the Manipulated Public Companies to victim investors tlu·ough private placements without

        disclosing to those victim investors that the stock price was being manipulated.

                       (i)     The Manipulation of CESX Stock

                       38.     In or about and between January 20 14 and May 20 14, the defendants

        JEFFREY CHARTIER and STEPHANIE LEE, together with Vassallo at ESR and others,

        engaged in manipulation of the price and trading volume of CESX stock (the "First CESX

        Manipulation Scheme"). Later, in or about and between June 20 15 and August 20 15,

        CHARTIER and LEE, together with the Boiler Room Co-Conspirators, engaged in additional



                                                        10
'
    ~   .
    ' Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 11 of 43 PageID #: 2493




            manipulation of the price and trading volume of CESX stock (the "Second CESX Manipulation

            Scheme"). The defendants also engaged in other manipulative trading to liquidate the CESX

            stock they owned and controlled throughout 2014 and 2015.

                               39.   In or about January 2014, the defendant JEFFREY CHARTIER convinced

            the owner of CESX ("Owner 1"), an individual whose identity is known to the Grand Jury, to

            hire CHARTIER and CHARTIER' s business partner, the defendant STEPHAN IE LEE, to make

            CESX into a public company that issued stock. CHARTIER touted his purported decades of

            experience working at a major investment firm. CHARTIER and LEE insisted on being paid

            only in CESX stock, and insisted that CHARTIER serve on CESX' s Board of Directors. CESX

            became a public company in or about March 2014.

                               40.   The defendants JEFFREY CHARTIER and STEPHANIE LEE obtained

            CESX shares at no cost as payment for their work towards taking CESX public. Then, together

            with others, CHARTIER and LEE artificially generated increased trading volume in CESX

            shares and a spike in CESX's share price during the First CESX Manipulation Scheme and the

            Second CESX Manipulation Scheme. Vassallo and ESR employees, with respect to the First

            CESX Manipulation, and the Boiler Room Co-Conspirators, with respect to the Second CESX

            Manipulation Scheme, convinced victim investors to purchase thousands of CESX shares at

            inflated prices.

                               41.   The defendants JEFFREY CHARTIER and STEPHANIE LEE concealed

            from the directors, officers and shareholders of CESX that they had engaged ESR and the Boiler

            Room and were manipulating the stock for their own benefit and for the benefit of their co-




                                                           11
    '
        ,.. ' Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 12 of 43 PageID #: 2494
        I
t




             conspirators. Ultimately, CHARTIER and LEE profited from the manipulative trading of CESX

             shares when they sold a substantial number of shares at fraudulently inflated prices.

                                   (a)     The First CESX Stock Manipulation Scheme

                            42.    The First CESX Manipulation Scheme occuned in or about and between

             January 2014 and May 2014, and involved concentrated matched trading in CESX shares by the

             defendants JEFFREY CHARTIER and STEPHANIE LEE, together with Vassallo at ESR. As a

             result of such matched trading in that time period, the CESX share price increased to a high of

             approximately $2. 71 per share.

                            43 .   In or about and between January 2014 and March 2014, SCM and Type A

             Partners deposited a total of approx imately 623,000 shares of CESX into their own brokerage

             accounts.

                            44.    On or about March 25, 20 14, the defendant STEPHANIE LEE and

             Vassallo executed an agreement in their capacities as Chief Executive Officers of Type A

             Partners and ESR, respectively, that provided, in sum and substance, that ESR would raise

             investor awareness of CESX and would promote CESX as a recommended stock from April 1,

             2014 until May 15, 201 4, or until ESR deemed CESX stock no longer beneficial to own,

             whichever occurred first. The agreement also stated that in consideration fo r the foregoing

             services, Type A Partners would deliver to ESR 250,000 shares of CESX, without any restriction

             on the transfer of those shares. Following that agreement, in or about April 20 14, ESR deposited

             approximately 225,000 CESX shares into the ESR Brokerage Account.

                            45.    Beginning on or about March 26, 2014 and continuing through

             approximately May 20 14, victim investors purchased CESX shares while the ESR and Type A

             Partners Brokerage Accounts repeatedly sold CESX shares. Ultimately, the defendants



                                                             12
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 13 of 43 PageID #: 2495




   JEFFREY CHARTIER and STEPHANIE LEE, along with Vassallo and others, profited from the

   manipulation by selling and directing the sale of CESX shares from the corporate and personal

   brokerage accounts they controlled.     •

                          (b)    The Second CESX Stock Manipulation Scheme

                  46.     The Second CESX Manipulation Scheme occurred in or about and

   between June 2015 and October 2015, and involved concentrated matched trading in CESX

   shares by the defendants JEFFREY CHARTIER and STEPHANIE LEE, together with the Boiler

   Room Co-Conspirators. As a result of such matched trading in that time period, the CESX share

   price increased to a high of approximately $ 1.01 per share.

                  47.     In or about June 2015, the defendant STEPHANIE LEE deposited 650,000

   CESX shares into one of the Type A Partners Brokerage Accounts. In or about August 20 15,

   LEE transferred approximately 150,000 of those shares to one of the Matz Relative 1 Brokerage

   Accounts. On or about August 24, 2015, CESX issued a press release announcing new business

   that had been obtained by CESX.

                  48.     Two days later, on or about August 26, 2015, Type A Partners wired

   approximately $15,000 to a PTP bank account and approximately $29,000 to a bank account in

   the name of Matz Relative 1. The same day, a landline telephone number registered to the Boiler

   Room made telephone calls to victim investors that coincided with or closely preceded the victim

   investors' placement of purchase orders in CESX stock. For example, the telephone number

   called two different victim investors ("Investor 1" and "Investor 2," respectively), individuals

   whose identities are known to the Grand Jury, in separate calls. Just minutes after those calls,

   Investor l purchased approximately 60,000 CESX shares at a price of between approximately

   $0.84 and $0.85 per share, and Investor 2 pmchased approximately 30,000 CESX shares at a



                                                   13
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 14 of 43 PageID #: 2496




  price of approximately $0.83 per share. Additionally, on or about August 26, 20 15,

   approximately 269,000 CESX shares were purchased by victim investors who were in contact

   with the Boiler Room, and approximately 267,000 CESX shares were sold from accounts held in

  the names of the defendant STEPHANIE LEE, Type A Paitners, PTP and others affiliated with

  the Boiler Room.

                 49.     Also on the same day, a telephone registered to the defendant

   STEPHANIE LEE was in contact with a telephone number registered to the defendant JEFFREY

   CHARTIER at approximately 9:00 a.m. and again at approximately 5:00 p.m. Between those

  hours, LEE's cellular telephone (the "LEE Telephone") was in contact with a landline telephone

  number registered to the Boiler Room on three occasions, a cellular telephone number registered

  to Matz (the "Matz Telephone") on three occasions and a telephone number registered to LEE' s

   stock broker, an individual whose identity is known to the Grand Jury, on three occasions.

                  50.    From approximately August 25, 2015 to August 26, 2015, CESX daily

  trading volume increased drainatically from approximately 796 shares to approximately 383,977

  shares.

                  51.    As a result of the First CESX Manipulation Scheme and the Second CESX

  Manipulation Scheme, the defendants JEFFREY CHARTIER and STEPHANIE LEE made

  substantial gross trading profits in personal and corporate brokerage accounts they controlled,

  including approximately $1 ,014,765 in Type A Partners Brokerage Accounts, approx imately

  $386,765 in the SCM Brokerage Account, approximately $35,089 in LEE's personal brokerage

  accounts and approximately $494,406 in ESR Brokerage Accounts.




                                                  14
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 15 of 43 PageID #: 2497




                  (ii)    The Manipulation of NWMH Stock

                  52.     In or about and between January 20 14 and February 2016, the defendants

  JEFFREY CHARTIER and STEPHANIE LEE, together with others, engaged in a manipulation

   scheme relating to NWMH stock.

                  53.     In or about January 2014, the defendant JEFFREY CHARTIER convinced

   the owner of NWMH ("Owner 2"), an individual whose identity is known to the Grand Jury, to

   hire CHARTIER and the defendant STEPHANIE LEE to make NWMH into a public company

   that issued stock. As with Owner 1 at CESX, CHARTIER touted his pmported decades of

  experience working at a major investment firm. CHARTIER and LEE insisted on being paid

  only in NWMH stock, and insisted that CHARTIER serve on NWMH's Board of Directors and

   be named President of the company. NWMH becan1e a public company in or about October

  20 14.

                  54.     The defendants JEFFREY CHARTIER and STEPHANIE LEE obtained

  NWMH shares at no cost as payment for their work towards taking NWMH public, and then,

  along with the Boiler Room Co-Conspirators, artificially increased NWMH trading volume and

   price. The Boiler Room Co-Conspirators convinced victim investors to purchase thousands of

   NWMH shares at inflated prices. CHARTIER and LEE concealed from the directors, officers

  and shareholders ofNWMH that they had engaged the Boiler Room and were manipulating the

  stock for their own benefit and for the benefit of their co-conspirators. Ultimately, CHARTIER

  and LEE profited from the manipulative trading ofNWMH shares when they sold a substantial

   number of shares at fraud ulently inflated prices.

                  55.     The NWMH stock manipulation scheme involved periods of concentrated

   matched trading ofNWMH shares by the defendants JEFFREY CHARTIER and STEPHA.1'\JIE



                                                    15
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 16 of 43 PageID #: 2498




   LEE, together with others. For example, in or about and between February 2015 and May 20 15,

   LEE and Matz executed trades of a large number of NWMH shares using the Matz Relative 1

   Brokerage Accounts and the Type A Partners Brokerage Accounts. As a result of such matched

   trading in that time period, the NWMH share price increased from approximately $ 1.00 to $1.98

   per share.

                  56.    The defendants JEFFREY CHARTIER and STEPHANIE LEE, together

   with the Boiler Room Managers and others, caused the Matz Relative 1 Brokerage Accounts to

   purchase and sell shares ofNWMH almost daily in or about and between February 20 15 and

   May 2015, in multiple small lot transactions using limit orders and matched and wash trades.

   The brokerage accounts on the other sides of the foregoing matched trades were generally in the

   nan1es of victim investors whose trades the Boiler Room Co-Conspirators induced and directed,

   and in the names of co-conspirators and Individual 1. For example, on or about March 23, 2015,

   a matched trade ofNWMH was executed using brokerage accounts of Matz Relative 1 and

   Individual 1. At approximately 2: 15 p.m. that day, one of the Matz Relative 1 Brokerage

   Accounts sold approximately 4,500 NWMH shares at a price of approximately $ 1.62 per share

   and one of the Individual 1 Brokerage Accounts purchased approximately 4,500 NWMH shares

   at the same price.

                  57.    The defendants JEFFREY CHARTIER and STEPHANIE LEE, together

   with the Boiler Room Co-Conspirators and others, also used a cold-call campaign to fraudulently

   increase the price ofNWMH stock. For example, using more than one landline telephone

   number registered to the Boiler Room, the Boiler Room Co-Conspirators called at least two

  different victim investors on or about March 25, 2015 ("Investor 3" and "Investor 4,"

   respectively), individuals whose identities are known to the Grand Jury, and minutes later,



                                                   16
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 17 of 43 PageID #: 2499




   Investor 3 and Investor 4 each purchased thousands of shares of NWMH at prices between

   approximately $1.64 and $1.67 per share. The same day, the defendants and their co-

   conspirators caused brokerage accounts in the names of Type A Paiiners and the Boiler Room to

   sell tens of thousands of NWMH shares.

                  58.    Later that year, in or about and between October 2015 and December

   20 15, the defendants JEFFREY CHARTIER and STEPHANIE LEE, together with the Boiler

   Room Co-Conspirators and others, repeated their pattern of concentrated matched trading in

  NWMH shares. After CHARTIER, LEE and the Boiler Room Co-Conspirators sold a

   substantial number of the NWMH shares they controlled, the NWMH share price fe ll to

   approximately $0.26 per shai·e by in or about Februai·y 20 16.

                  59.    Prior to the foregoing period of matched trading, on or about September

   2 1, 2015, SCM entered into an agreement with the Boiler Room (then operating as PTP), for the

   sale of 100,000 NWMH shares. The defendant STEPHANIE LEE signed the agreement on

   behalf of SCM, the seller in the transaction. What purported to be Matz Relative 2' s signature

   was affixed to the agreement on behalf of the Boiler Room, the pmchaser of the NWMH shares.

                  60.    On or about October 1, 2015, SCM wired approximately $ 10,000 to

  NWMH' s investor relations firm ("Investor Relations Firm l "), an entity the identity of which is

   known to the Grand Jury. On or about November 16, 2015, NWMH issued a press release

   announcing its third quarter financial results and providing an update on its business. That same

   day, a landline telephone number registered to the Boiler Room called a victim investor

   ("Investor 5"), an individual whose identity is known to the Grand Jury. Nearly

   contemporaneously, Investor 5 purchased approximately 2 1,500 NWMH shares at a price of

   approximately $ 1.24 per share. Within an hour of that trai1saction, the Boiler Room Co-



                                                   17
•
    Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 18 of 43 PageID #: 2500




       Conspirators caused brokerage accounts of Matz Relative 1 and Individual 1 to execute a

       matched trade in which the Individual 1 brokerage account purchased approximately 2,900

       NWMH shares at a price of approximately $1 .27 per share, and a Matz Relative 1 Brokerage

       Account sold the same number ofNWMH shares at the same price. Later that day, a PTP

       brokerage account sold approximately 100,000 NWMH shares at a price of approximately $1.26

       per share.

                      6 1.   The defendants JEFFREY CHARTIER and STEPHANIE LEE were in

       frequent telephone contact with each other and with the Boiler Room Managers at or near the

       times of the execution of matched trades connected to the manipulation ofNWMH's stock. For

       example, on or about October 16, 2015, a victim investor ("Investor 6"), an individual whose

       identity is known to the Grand Jury, pw-chased approximately 5,000 NMWH shares and,

       approximately one minute later, the SCM Brokerage Account sold approximately 5,000 NMWH

       shares. Within approximately one hour before that trade was executed, the Matz Telephone

       received approximately four text messages from the LEE Telephone. Approximately two

       minutes after the trade, the Matz Telephone received another text message from the LEE

       Telephone, and later that day, the Matz Telephone received a total of approximately five

       additional text messages from the LEE Telephone.

                     62.     In addition, on or about October 20, 2015, a victim investor ("Investor 7"),

       an individual whose identity is known to the Grand Jury, purchased approximately 4,600

       NWMH shares. The SCM Brokerage Account sold approximately 4,600 NWMH shares within a

       minute. Within the approximately two hours preceding those trades, the Matz Telephone sent a

       total of four text messages to the LEE Telephone and received two text messages from the LEE

       Telephone.



                                                      18
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 19 of 43 PageID #: 2501




                  63.     Further, on or about December 10, 2015, the defendants JEFFREY

   CHARTIER and STEPHANIE LEE, together with the Boiler Room Managers and others,

   executed approximately five matched trades in NWMH stock, all with the same seller. The

   pm-chaser in each of those trades was either a Matz Relative 1 Brokerage Account or a Type A

   Partners Brokerage Account. Also on or about December 10, 20 15, the Matz Telephone and the

   LEE Telephone exchanged a total of seven text messages within an approximately three-minute

   period, just minutes before the string of matched trades was executed.

                  64.     As a result of the NWMH stock manipulation scheme, the defendants

   JEFFREY CHARTIER and STEPHANIE LEE made substantial gross trading profits in personal

   and corporate brokerage accounts they controlled, including approximately $2,063,2 17 in the

   Type A Partners Brokerage Accounts, approximately $ 1,099,95 1 in the SCM Brokerage Account

   and approximately $242,788 in CHARTIER's brokerage accounts.

                  (iii)   The Manipulation of HECC Stock

                  65.     In or about and between August 2014 and January 20 16, the defendants

   LAWRENCE ISEN and MICHAEL WATIS, together with co-conspirator Robert Gleckman,

   the Boiler Room Co-Conspirators and others, engaged in a scheme to manipulate HECC stock.

   ISEN and WATTS artificially increased HECC's share price and trading volume, including by

   enlisting the Boiler Room to corruptly convince victim investors to purchase thousands of the

   shares at inflated prices. Ultimately, ISEN and WAITS profited from that manipulative trading

   of HECC shares when they and their co-conspirators sold a substantial number of shares at the

   inflated prices that their fraudulent conduct had generated.

                  66.     The HECC stock manipulation scheme involved concentrated matched

  trading in HECC shares by the defendants LA WREN CE ISEN and MICHAEL WATIS,



                                                    19
     Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 20 of 43 PageID #: 2502
'·




       together with Gleckman, the Boiler Room Co-Conspirators and others, including during the

       period from approximately November 2015 tlu·ough January 20 16. As a result of such matched

       trading in that time period, the HECC share price increased to a high of approximately $2.53 per

       share.

                      67.    In or about 2014, approximately one year before the stock manipulation

       scheme, the Boiler Room acquired HECC shares through Geoserve, controlled by the defendant

       MICHAEL WATIS, and Snap or Tap Productions, controlled by Gleckman. In or about and

       between August 20 14 and December 2015, the Boiler Room (then operating as PTP) entered into

       at least four different purported consulting agreements with Geoserve pursuant to which

       Geoserve sent the Boiler Room cash and HECC shares. PTP also purchased HECC shares at a

       below-market price from Snap or Tap Productions, which had acquired shares directly from

       HECC. For example, on or about June 12, 2015, the PTP Brokerage Account purchased

       approximately 50,000 shares of HECC for approximately $500 from Gleckman. ISEN, who

       controlled Marketbyte, facilitated the share transfers between Geoserve, Gleckman and the

       Boiler Room by, inter alia, providing supporting documentation to a brokerage firm ("Brokerage

       Firm 1"), an entity the identity of which is known to the Grand Jury, to ensure the successful

       deposit of HECC shares into a Boiler Room brokerage account.

                      68.    The defendants LAWREN CE ISEN and MICHAEL WATTS, together

       with Gleckman, made payments to the Boiler Room prior to, during and after the HECC stock

       manjpulation scheme. In or about and between August 13, 201 5 and October 19, 2015,

       Gleckn1an wired approximately $349,500 to a PTP bank account, and in or about and between

       November 2015 and January 2016, WATTS wired approximately $863,229 from Geoserve to

       that bank account.



                                                       20
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 21 of 43 PageID #: 2503




                  69.     Further, in or about and between November 2015 and January 2016, the

   brokerage accounts of Matz Relative 1 and Individual 1, controlled by the Boiler Room

   Managers, engaged in matched and wash trades to manipulate HECC' s share price. For

   example, on or about the morning of November 24, 2015, a landline telephone number registered

   to the Boiler Room called Investor 5. That same morning, brokerage accounts in the names of

   Matz Relative 1 and Individual 1 purchased thousands of HECC shares and sold thousands of

   HECC shares for a slightly higher share price. Around the same time, Investor 5 purchased

   approximately 55,000 HECC shares. HECC's share price increased following such trading. On

   or about November 25, 20 15 and November 27, 20 15, the foregoing pattern of conmmnication

   with Investor 5 and trading in HECC shares was repeated at even higher share prices.

                  70.     In addition, the defendant MICHAEL WAITS and Marketbyte, controlled

   by the defendant LA WREN CE ISEN, sold HECC shares directly to victim investors in or about

   and between July 2015 and January 2016. For example, Marketbyte sold hundreds ofHECC

   shares directly to Investor 1 for $ 1.30 per share on or about July 2 1, 2015, and hundreds of

   HECC shares directly to other victim investors on or about August 6, 2015. Likewise, on

   October 30, 2015, November 25, 2015, and December 14, 20 15, WATTS sold thousands of

   HECC shares to victim investors. And on or about December 24, 2015 and January 6, 20 16,

   WATTS sold thousands ofHECC shares to Investor 5.

                  71.     As a result of the HECC stock manipulation scheme, the defendants

   LA WRENCE ISEN and MICHAEL WAITS made substantial gross trading profits in personal

   and corporate brokerage accounts they controlled, including a total of approximately $884,018 in

   WATTS ' s personal brokerage accounts, approximately $ 100,154 in ISEN's personal brokerage

   accounts and approximately $283,620 in Marketbyte brokerage accounts.



                                                   21
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 22 of 43 PageID #: 2504




                 (iv)    The Manipulation of ICEIF Stock

                 72.     In or about and between February 2016 and October 20 16, the defendant

  LAWRENCE ISEN, together with the Boiler Room Co-Conspirators and others, engaged in a

  manipulation scheme relating to ICEIF stock. ISEN artificially generated trading volume in

  ICEIF shares and an increased ICEIF share price, including by hiring the Boiler Room to

  convince victim investors to purchase thousands ofICEIF shares at inflated prices. Ultimately,

  ISEN profited from that manipulative trading in ICEIF shares when he and his co-conspirators

  sold a substantial number of shares at the inflated prices that their fraudulent conduct had

  generated.

                 73.     The ICEIF stock manipulation scheme involved concentrated matched

  trading in ICEIF shares by the defendant LAWREN CE ISEN, together with the Boiler Room

  Co-Conspirators and others, including during the period from approximately March 20 16

  through July 2016. The volume of ICEIF shares trading in approximately March 20 16 tlu·ough

  July 2016 was dramatically higher than it had been earlier in 20 16. In addition, approximately

  six victim investors pmchased a total of approximately 127,000 ICEIF shares on or about and

  between March 7, 2016 and March 29, 2016 for approximately $200,000 in total. As a result of

  such matched trading in that time period, the ICEIF share price increased to a high of

  approximately $2.29 per share.

                 74.     On or about March 2, 201 6, Co-Conspirator 1 emailed a brokerage firm

  ("Brokerage Firm 2"), an entity the identity of which is known to the Grand Jury, requesting that

  the defendant LAWRENCE ISEN be given trading authority on accounts associated with Co-

  Conspirator 1, a request which Brokerage Firm 2 denied. On or about March 6, 201 6, ISEN and




                                                  22
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 23 of 43 PageID #: 2505




   Co-Conspirator 1 had telephone contact and, the same day, Co-Conspirator 1 emailed Brokerage

   Firm 2 requesting the placement of open ICEIF share orders to commence on March 7, 2016.

                  75.     On or about March 7, 2016, the defendant LAWRENCE ISEN had

   repeated telephone contact with more than one landline telephone number registered to the

   Boiler Room, with Co-Conspirator 1 and with ICEIF's Chief Executive Officer (the "ICEIF

   Company Insider"), an individual whose identity is known to the Grand Jury. That same day, the

   PTP Brokerage Account, victim investors and brokerage accounts associated with Co-

   Conspirator 1 at Brokerage Fi1m 2 began trading in ICEIF stock. On or about March 8, 2016,

   the Boiler Room Managers matched trades in ICEIF stock using the brokerage accow1ts in the

   names of Matz Relative 1 and Individual 1, and Matz and Co-Conspirator 1 had telephone

   contact.

                  76.     On or about March 16, 20 16, Co-Conspirator I began wiring money to a

   Marketbyte bank accoW1t controlled by the defendant LAWRENCE ISEN, and the next day, that

   Marketbyte bank account began transferring large amounts of money to PTP' s bank accounts.

   On or about April 7, 201 6, ISEN had repeated telephone contact with the ICEIF Company

   Insider, and telephone numbers associated with Co-Conspirator 2 and a brokerage fom based in

   Malta (" Brokerage Firm 3"), an entity the identity of which is known to the Grand Jmy. In the

   days that followed, Brokerage Firm 3 sold ICEIF shares directly to victim investors.

                  77.     On or about May 2, 2016, the defendant LAWRENCE ISEN emailed

   Matz a spreadsheet that detailed trading data related to PTP ' s promotion ofICEIF stock,

   including the co-conspirators' profits from trades with certain victim investors.

                  78.    In approximately July 201 6, a victim investor ("Investor 8"), an individual

   whose identity is known to the Grand Jury, spoke to an individual at the Boiler Room who



                                                   23
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 24 of 43 PageID #: 2506




   introduced himself as "Ian Grant," a false nan1e used by one of the Boiler Room Co-

   Conspirators. "Ian Grant" strongly recommended that Investor 8 purchase ICEIF shares, and

   assisted Investor 8 with completing his side of the trade. According to trading data, Investor 8' s

   purchase order for approximately 1,600 ICEIF shares was filled pursuant to a matched trade.

                  79.     As a result of the ICEIF stock manipulation scheme, the defendant

   LAWRENCE ISEN and his co-conspirators made more than $4,000,000 in gross trading profits.

          B.      The Scheme to Launder Proceeds of the Stock Manipulation Schemes

                  80.     In or about and between 20 14 and 2017, the defendants JEFFREY

   CHARTIER, STEPHANIE LEE, LA WREN CE ISEN and MICHAEL WATTS, together with

   others, engaged in a scheme to law1der more than $10 million in proceeds of the fraudulent

   schemes to manipulate the share prices ofNWMH, CESX, HECC and ICEIF. CHARTIER,

  LEE, ISEN and WAITS, together with others, laundered proceeds of their schemes by

   transferring such proceeds in increments of greater than $10,000 from brokerage accounts that

   they and their co-conspirators controlled through accounts controlled by the Boiler Room Co-

   Conspirators. At times, the defendants and their co-conspirators generated invoices to make

   these monetary transfers appear legitimate.

                  81.    In or about and between January 2014 and July 2017, the defendant

   STEPHANIE LEE frequently transfen-ed the proceeds of illicit trading in increments greater than

  $ 10,000 derived from illicit trading out of the SCM Brokerage Account, for which she and the

  defendant JEFFREY CHARTIER were signatories. LEE and CHARTIER knew that such funds

   were the proceeds of their and their co-conspirators' CESX and NWMH stock manipulation




                                                   24
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 25 of 43 PageID #: 2507




   schemes, and that such funds were being transferred through intermediary accounts to pay the

  Boiler Room for its work in connection with the schemes.

                 82.     In or about and between January 2014 and July 2017, the defendant

  JEFFREY CHARTIER frequently transferred the proceeds of illicit trading, in increments

  greater than $10,000, out of his personal brokerage account. CHARTIER knew that such funds

   were the proceeds of his and his co-conspirators' CESX and NWMH stock manipulation

  schemes, and that such funds were being transferred through intermediary accounts to pay the

  Boiler Room for its work in connection with the schemes.

                 83.     In or about and between January 20 14 and July 20 17, the defendant

  MICHAEL WAITS frequently transfe1Ted the proceeds of illicit trading, in increments greater

  than $10,000, out of his personal brokerage account. WAITS knew that such funds were the

  proceeds of his and his co-conspirators' HECC stock manipulation scheme, and that such funds

  were being transferred through intermediary accounts to pay the Boiler Room for its work in

  connection with the scheme.

                 84.     In or about and between January 2014 and July 2017, the defendant

  LA WRENCE ISEN, with the approval of his co-conspirators, frequently transferred the proceeds

  of illicit trading, in increments greater than $ 10,000, out of brokerage accounts controlled by his

  co-conspirators and into the Marketbyte bank account. ISEN knew that such funds were the

  proceeds of his and his co-conspirators' HECC and ICEIF stock manipulation schemes, and that




                                                   25
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 26 of 43 PageID #: 2508




   such funds were being transferred through intermediary accounts to pay the Boiler Room for its

   work in connection with the schemes.

          C.      CHARTIER and LEE's Obstructive Conduct

                  85.    On or about July 11, 20 17, a grand jury sitting in the Eastern District of

   New York returned an indictment against the defendants JEFFREY CHARTIER and

   STEPHANIE LEE, together with others, on charges of securities fraud, securities fraud

   conspiracy, wire fraud conspiracy and money laundering conspiracy, for the above-described

   conduct. On or about July 12, 2017, agents from the Federal Bureau oflnvestigation ("FBI")

   aiTested CHARTIER in Los Angeles, California, pursuant to an arrest warrant signed by a

   magistrate judge in the Eastern District of New York. On the same day, FBI agents arrested LEE

   in St. Petersburg, Florida, pursuant to an arrest wanant signed by a magistrate judge in the

   Eastern District of New York.

                  86.    Fo llowing their arrests, the defendants JEFFREY CHARTIER and

   STEPHANIE LEE were read their Miranda rights. CHARTIER and LEE waived those rights

   and each agreed to be interviewed by FBI agents. Prior to the interviews, CHARTIER and LEE

   each were informed that they had been indicted in the Eastern District of New York and were

   facing charges in a criminal case in the Eastern District of New York.

                  87.    In his interview, the defendant JEFFREY CHARTIER lied to the FBI

   agents about his ai1d others' involvement in the above-described schemes. Among other things,

   he falsely informed the FBI agents, in sum and substance, that: (a) he had never heai·d of Power

   Traders Press, Trademasters Pro, Dacona Financial and MyStreet Research; (b) he did not

   participate in matched trades or wash trades; (c) he sold N WMH shares only via pw-chase

   agreements; (d) he sold his stock in NWMH and/or CESX only when the shai·e prices were at a



                                                   26
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 27 of 43 PageID #: 2509




   low point; (e) he did not know Erik Matz; and (f) Anthony Vassallo had never done any work fo r

   him. At the time he made the statements to the FBI agents, CHARTIER knew these statements

   to be false.

                   88.       In her interview, the defendant STEPHANIE LEE lied to the FBI agents

   about her and others' involvement in the above-described schemes. Among other things, she

   falsely informed the FBI agents, in sum and substance, that: (a) to her knowledge, PTP was not

   buying and selling stock, but only making stock purchase recommendations; (b) she

   compensated PTP only in stock; and (c) she was not trying to manipulate the price or trading

   volume of any stock. At the time she made these statements to the FBI agents, LEE knew these

   statements to be false.

                                               COUNT ONE
                                  (Conspiracy to Commit Securities Fraud)

                   89.       The allegations contained in paragraphs one tlu·ough 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   90.       In or about and between August 2013 and July 201 7, both dates being

   approximate and inclusive, w ithin the Eastern District of New York and elsewhere, the

   defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWREN CE ISEN and MICHAEL

   WATTS, together with others, did knowingly and w illfully conspire to use and employ

   manipulative and deceptive devices and contrivances, contrary to Rule l0b-5 of the Rules and

   Regulations of the United States Sec mi ties and Exchange Commission, Title 17, Code of Federal

   Regulations, Section 240. 10b-5, by: (i) employing one or more devices, schemes and artifices to

   defraud; (ii) making one or more untrue statements of material fact and omitting to state one or

   more material facts necessary in order to make the statements made, in light of the circumstances




                                                     27
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 28 of 43 PageID #: 2510




   under which they were made, not misleading; and (iii) engaging in one or more acts, practices

   and courses of business which would and did operate as a fraud and deceit upon one or more

   investors and potential investors in the Manipulated Public Companies, in com1ection with the

   purchase and sale of investments in the Manipulated Public Companies, directly and indirectly,

   by use of means and instrwnentalities of interstate commerce and the mails, contrary to Title 15,

   U nited States Code, Sections 78j(b) and 78ff.

                  91.    In furtherance of the conspiracy and to effect its objects, within the

   Eastern District ofNew York and elsewhere, the defendants JEFFREY CHARTIER,

   STEPHANIE LEE, LA WRENCE ISEN and MICHAEL WAITS, together with others, did

   commit and cause to be committed, an1ong others, the following:

                                            OVERT ACTS

                         (a)     On or about July 30, 2014, ISEN sent an email to WATTS and an

  email address used by the Boiler Room (the "Boiler Room Email Address") with the subject line

  " I believe this will suffice," which attached a consulting agreement between Dacona Financial

  and Geoserve. The text of the email read: "Let me know guys- I believe this covers all the

   points."

                         (b)     On or about August 1, 20 14, the Boiler Room Email Address sent

  an email to ISEN and WATTS with the subject line "WIRING INSTRUCTIONS." The text of

   the email read: "Mike, here are the wiring instructions you requested. Have a great weekend,"

  and listed wiring instructions to a Dacona Financial bank account.

                         (c)     On or about August 6, 2014, LEE sent an email to her stock broker

  (the "Broker"), an individual whose identity is known to the Grand Jury, copying Matz. The text




                                                    28
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 29 of 43 PageID #: 2511




   of the email read: "Can you please send new corp account paperwork to Erik copied on this

   email. He will be a good client:)."

                            (d)      On or about August 14, 2014, Matz, using an email address that

   appeared to belong to someone else (the "Matz False Email Address"), sent an email to the

   Broker and attached documents entitled "Agreement For the purchase of stock fun

   Stephanie.pdf' ; "CESX Cert Deposit Fonns.pdf'; and "Contract Type A Docona [stet] .pdf."

   Two of the attached documents were signed by LEE.

                            (e)     On or about September 15, 2014, LEE sent an email to the Matz

   False Email Address attaching an executed Stock Purchase Agreement for 200,000 shares of

   CESX from LEE to Dacona Financial. The text of the email read: "This will go to [the Broker]

   with the other fo1ms too. You were offered to buy stock at a discount in conjunction with your

   consulting agreement for Type A if anyone ever asks but they shouldn' t © ."

                            (f)     On or about September 30, 2014, LEE sent an email to the Matz

   False Email Address attaching a document entitled "Investor List Florida." The text of the email

   read: "I never really used this list but its an ' investors list' in Florida I paid for. .. give it a shot get

   your new guys to start dialing. May be a lot of disconnects but worth an afternoon to split it up

   amongst the guys its about 18,000 names and numbers©."

                            (g)     On or about October 14, 2014, LEE sent an email to CHARTIER

   and the Matz False Email Address with the subject line "NOBO," attaching documents entitled

   "NOBO List Differneces [sic]" and "NOBO List Originals," which contained lists of non-

   objecting beneficial owners ("NOBO") of CESX stock. The text of the email read: "Also this is

   all the stock that is accounted for this is how it breaks down roughly."




                                                        29
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 30 of 43 PageID #: 2512




                         (h)     On or about March 24, 20 15, LEE sent an email to the Matz False

   Email Address with the subject line "NWMH," attaching a document entitled "Type A Sales

  NWMH." The text of the email read: "This is all trades through 3/23/15 totals 275,000."

                         (i)     In or about April 2015, CHARTIER sold his ownership stake in

   SCM to LEE.

                         G)      On or about August 7, 20 15, ISEN sent an email to Matz that

   contained contact information for Gleckman. The text of the email read: "Below is Rob's

   contact info. Please prepare an invoice for $6 1k made out to him for PR services. Craig tells me

   the total proceeds from Rob's trades yesterday was $6 1,130.43."

                         (k)     On or about August 7, 2015, Matz, copying ISEN, sent an email to

   Gleckman attaching an invoice from PTP to Gleckman in the amount of approximately $61,000

   for "PR Services."

                         (I)     On or about September 18, 2015, ISEN sent an email to the Boiler

   Room Email Address with the subject line "400k contract," attaching a purported consulting

   agreement between PTP and Geoserve. The text of the email read: "Here you go. I fixed it so it

   reads properly."

                         (m)     On or about October 26, 20 15, ISEN sent an email to WATTS and

   the Boiler Room Email Address with the subject line "spread sheet," attaching a spreadsheet of

   HECC's trading volume in October 2015. The text of the email read: "To be discussed."

                         (n)     On or about December 17, 2015, WATTS sent an email to ISEN,

   copying the Boiler Room Email and others, including a Geoserve employee (the "Geoserve

   Employee"), an individual whose identity is known to the Grand Jury, with the subject line

   "Re:ACH." The text of the email read:



                                                  30
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 31 of 43 PageID #: 2513




                  Guys
                  Please cut [the Geoserve Employee] some slack.
                  Trade happened Monday 12-14
                  The trade settled yesterday 12-16
                  The funds hit the Geo account today. 12-1 7
                  The funds have to stay 1 day and would not be eligible to wire
                  until tomonow.
                  The ACH is just as fast when funds are wire in and have to go out
                  immediately.
                  It should be in your account in am. Unless there is a problem
                  receiving an ACH

   WATTS's email was in response to an earlier email in which ISEN had instructed the Geoserve

   Employee: " It is absolutely critical a wire is sent on the invoice that arrives in [the Boiler

   Room' s] account tomorrow."

                           (o)     On or about May 25, 2016, ISEN sent an email to the Boiler Room

   Email Address with the subj ect line "for the guys to use." The email contained a link to an

   internet address with purpo1ted news about ICEIF stock.

                           (p)     On or about June 13, 20 16, ISEN sent Matz an email that read, in

   prut: "I'm asking fo r a personal favor to clear up one final issue on out [sic] project. . . . They

   agreed to everything you asked for, 45/55 from here, 50/50 last week, 50/50 over 2.50 . ... I've

   ground them down to a rebate of $50k, and I'm asking you on a personal basis to consider this

   ru1d let' s move forward. No more foggy elements."

                           (q)     On or about July 6, 2016, CHARTIER forwarded LEE an email

   from a brokerage firm ("Brokerage Firm 4"), ru1 entity the identity of which is known to the

   Grand Jury, regarding the steps CHARTIER would be required to take to move his accounts

   from Brokerage Firm 1 to Brokerage Fi1m 4. CHARTIER's cover email read: " Oy veh!!!!!!!! !";

   LEE' s reply read: "Will take care of it."




                                                     31
     Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 32 of 43 PageID #: 2514
..

                                (r)     On or about April 14, 2017, LEE sent an email to a potential

       NWMH investor ("Investor 9"), an individual whose identity is known to the Grand Jury,

        regarding a private sale of stock by CHARTIER to Investor 9. Among other things, LEE stated

        in the email: " [T]his company will up list to national exchange which is a minimum of $3.00 just

        to get on the exchange. Especially with the new guys from CA coming in and taking over this

        company. His plan build and then sell to WM in three years with will be worth multi millions."

       LEE also stated "Jeff [CHARTIER] wi ll definitely fill you in on everything that is going on for

        sure! !! Will have him call you today ... "

                        (Title 18, United States Code, Sections 371 and 355 1 et seq.)

                                                  COUNT TWO
                                        (Conspiracy to Commit Wire Fraud)

                        92.    The allegations contained in paragraphs one th.rough 88 are realleged and

        incorporated as if fully set forth in this paragraph.

                        93.     In or about and between January 2014 and July 20 17, both dates being

        approximate and inclusive, within the Eastern District of New York and elsewhere, the

        defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWRENCE ISEN and MICHAEL

        WAITS, together with others, did knowingly and intentionally conspire to devise a scheme and

        artifice to defraud one or more investors and potential investors in the Manipulated Public

        Companies, and to obtain money and property from them by means of one or more materially

        false and fraudulent pretenses, representations and promises, and for the purpose of executing

        such scheme and artifice, to transmit and cause to be transmitted by means of wire




                                                          32
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 33 of 43 PageID #: 2515




  communication in interstate and foreign commerce writings, signs, signals, pictures and sounds,

  contrary to Title 18, United States Code, Section 1343.

                  (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                           COUNT THREE
                   (Securities Fraud - The First CESX Stock Manipulation Scheme)

                  94.     The allegations contained in paragraphs one through 88 are realleged and

  incorporated as if fully set forth in this paragraph.

                  95.    In or about and between January 2014 and May 20 14, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants JEFFREY CHARTIER and STEPHANIE LEE, together with others, did knowingly

  and willfully use and employ one or more manipulative and decepti ve devices and contrivances,

  contrary to Rule 10b-5 of the Rules and Regulations of the United States Securities and

  Exchange Commission, Title 17, Code of Federal Regulations, Section 240.1 0b-5, by:

  (a) employing one or more devices, schemes and artifices to defraud; (b) making one or more

  untrue statements of material fact and omitting to state one or more material facts necessary in

  order to make the statements made, in light of the circwnstances in which they were made, not

  misleading; and (c) engaging in one or more acts, practices and courses of business which would

  and did operate as a fraud and deceit upon one or more investors and potential investors in

  CESX, in connection with the purchase and sale of investments in CESX, directly and indirectly,

  by use of means and instrumentalities of interstate commerce and the mails.

                  (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

  Code, Sections 2 and 3551 et seq.)




                                                    33
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 34 of 43 PageID #: 2516




                                          COUNTFOUR
                  (Securities Fraud-The Second CESX Stock Manipulation Scheme)

                   96.     The allegations contained in paragraphs one through 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   97.     In or about and between June 20 15 and October 2015, both dates being

   approximate and inclusive, within the Eastern District of New York and elsewhere, the

   defendants JEFFREY CHARTIER and STEPHANIE LEE, together with others, did knowingly

   and willfully use and employ one or more manipulative and deceptive devices and contrivances,

   contrary to Rule l0b-5 of the Rules and Regulations of the United States Securities and

   Exchange Commission, Title 17, Code of Federal Regulations, Section 240.106-5, by:

   (a) employing one or more devices, schemes and artifices to defraud; (b) making one or more

   untrue statements of material fact and omitting to state one or more material facts necessary in

   order to make the statements made, in light of the circumstances in which they were made, not

   misleading; and (c) engaging in one or more acts, practices and courses of business which would

   and did operate as a fraud and deceit upon one or more investors and potential investors in

   CESX, in connection with the purchase and sale of investments in CESX, directly and indirectly,

   by use of means and instrumentalities of interstate commerce and the mails.

                   (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

   Code, Sections 2 and 355 1 et seq.)

                                             COUNT FIVE
                     (Securities Fraud - The NWMH Stock Manipulation Scheme)

                  98.     The allegations contained in paragraphs one through 88 are realleged and

   incorporated as if fully set forth in this paragraph.




                                                     34
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 35 of 43 PageID #: 2517




                   99.      In or about and between December 2014 and February 20 16, both dates

   being approximate and inclusive, within the Eastern Di strict ofNew York and elsewhere, the

   defendants JEFFREY CHARTIER and STEPHANIE LEE, together with others, did knowingly

   and willfully use and employ one or more manipulative and deceptive devices and contrivances,

   contrary to Rule l0b-5 of the Rules and Regulations of the United States Securities and

   Exchange Commission, Title 17, Code of Federal Regulations, Section 240.l 0b-5, by:

   (a) employing one or more devices, schemes and artifices to defraud; (b) making one or more

   untrue statements of material fact and omitting to state one or more material facts necessary in

   order to make the statements made, in light of the circumstances in which they were made, not

   misleading; and (c) engaging in one or more acts, practices ai1d courses of business which would

   and did operate as a fraud and deceit upon one or more investors and potential investors in

  NWMH, in connection with the purchase and sale of investments in NWMH, directly and

   indirectly, by use of means and instrumentalities of interstate commerce and the mails.

                   (Title 15, United States Code, Sections 78j (b) ai1d 78ff; Title 18, United States

   Code, Sections 2 ai1d 3 5 51 et seq.)

                                                COUNT SIX
                         (Securities Fraud - The HECC Stock Manipulation Scheme)

                   100.     The allegations contained in pai·agraphs one through 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   101.     In or about and between August 2014 and January 2016, both dates being

  approximate and inclusive, within the Eastern District of New York ai1d elsewhere, the

  defendants LAWRENCE ISEN and MICHAEL WATTS, together w ith others, did knowingly

  and willfully use ai1d employ one or more mailipulative and deceptive devices and contrivances,




                                                     35
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 36 of 43 PageID #: 2518




   contrary to Rule l0b-5 of the Rules and Regulations of the United States Securities and

   Exchange Commission, Title 17, Code of Federal Regulations, Section 240.1 0b-5, by:

   (a) employing one or more devices, schemes and a11ifices to defraud; (b) making one or more

   untrue statements of material fact and omitting to state one or more material facts necessary in

   order to make the statements made, in light of the circumstances in which they were made, not

   misleading; and (c) engaging in one or more acts, practices and courses of business which would

   and did operate as a fraud and deceit upon one or more investors and potential investors in

   HECC, in connection with the purchase and sale of investments in HECC, directly and

   indirectly, by use of means and instrumentalities of interstate commerce and the mails.

                   (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

   Code, Sections 2 and 3 5 51 et seq.)

                                           COUNT SEVEN
                      (Securities Fraud - The ICEIF Stock Manipulation Scheme)

                   102.    The allegations contained in paragraphs one through 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   103.    In or about and between February 2016 and July 2016, both dates being

   approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

   LAWRENCE ISEN, together with others, did knowingly and willfully use and employ one or

   more manipulative and deceptive devices and contrivances, contrary to Rule l0b-5 of the Rules

   and Regulations of the United States Secw-ities and Exchange Commission, Title 17, Code of

   Federal Regulations, Section 240. l 0b-5, by: (a) employing one or more devices, schemes and

   a11ifices to defraud; (b) making one or more untrue statements of material fact and omitting to

   state one or more material facts necessary in order to make the statements made, in light of the




                                                     36
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 37 of 43 PageID #: 2519




   circumstances in which they were made, not mj s)eading; and (c) engaging in one or more acts,

   practices and courses of business which would and did operate as a fraud and deceit upon one or

   more investors and potential investors in ICEIF, in connection with the purchase and sale of

   investments in ICEIF, directly and indirectly, by use of means and instrumentalities of interstate

   commerce and the mails.

                   (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, Uruted States

   Code, Sections 2 and 3551 et seq.)

                                            COUNT EIGHT
                               (Conspiracy to Commit Money Laundering)

                   I 04.   The allegations contained in paragraphs one through 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   105.    In or about and between January 20 14 and July 20 17, both dates being

   approximate and inclusive, witrun the Eastern District of New York and elsewhere, the

   defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWREN CE ISEN and MICHAEL

   WATTS, together with others, did knowingly and intentionally conspire to engage in monetary

   transactions, to wit: deposits, withdrawals and transfers of f1mds and monetary instruments, in

   and affecting interstate commerce, by, through and to one or more financial institutions, in

   criminally derived property that was of a value greater than $ 10,000 and tl1at was derived from

   specified unlawful activity, to wit: fraud in the sale of securities, contrary to Title 15, Uruted

   States Code, Sections 78j(b) and 7-&ff, all contrary to Title 18, United States Code, Section

   1957(a).

                  (Title 18, United States Code, Sections 1956(h) and 355 1 et seq.)




                                                     37
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 38 of 43 PageID #: 2520




                               COUNTS NINE THROUGH FIFTEEN
                           (Unlawful Monetary Transactions Over $10,000)

                  106.    The allegations contained in paragraphs one through 88 are realleged and

  incorporated as if fully set forth in this paragraph.

                  107.    In or about and between January 2014 and July 20 17, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants JEFFREY CHARTIER, STEPHANIE LEE, LAWRENCE ISEN and MICHAEL

  WATTS, together with others, did knowingly and intentionally engage in one or more monetary

  transactions, in and affecting interstate commerce, in criminally derived property that was of a

  value greater than $ I 0,000, as set fo rth in the chart below, and that was derived from specified

  unlawful activity, to wit: fraud in the sale of securities, contrary to Title 15, United States Code,

  Sections 78j(b) and 78ff, all contrary to Title 18, United States Code, Section l 957(a).

     COUNT          DEFENDANT(S)                          MONETARY TRANSACTION
      NINE          CHARTIER, LEE           On or about July 15, 2015, transfened or caused the
                                            transfer of approximately $30,000 in illicit trading
                                            proceeds from Type A Partners bank account **3407 in
                                            Florida to Dacona Financial LLC account * *4 146, in
                                            East Fanningdale, New York.
       TEN          CHARTIER, LEE           On or about August 26, 20 15, transferred or caused the
                                            transfer of approximately $29,000 in illicit trading
                                            proceeds from Type A Partners bank account **3407 in
                                            Florida to a bank account held in the name of Matz
                                            Relative 1, **0934, in Levittown, New York.
    ELEVEN          CHARTIER, LEE           On or about August 26, 20 15, transfe1Ted or caused the
                                            transfer of approximately $15,000 in illicit trading
                                            proceeds from Type A Partners bank account **3407 in
                                            Florida to PTP bank account **455 1 in East
                                            Farmingdale, New York.




                                                    38
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 39 of 43 PageID #: 2521




      COUNT           DEFENDANT(S)                          MONETARY TRANSACTION
     TWELVE               WATTS, ISEN         On or about November 6, 2015, transferred or caused the
                                              transfer of approximately $59,500 in illicit trading
                                              proceeds from Geoserve Marketing bank account **8492
                                              in Texas to PTP bank account * *4551 in East
                                              Farmingdale, New York.
    THIRTEEN              WATTS, ISEN         On or about December 17, 2015, h·ansferred or caused
                                              the transfer of approximately $74,000 in illicit trading
                                              proceeds from Geoserve Marketing bank account **8492
                                              in Texas to PTP bank account * *45 51 in East
                                              Farmingdale, New York.
    FOURTEEN              WATTS, ISEN         On or about January 14, 2016, transferred or caused the
                                              transfer of approximately $84,664 in illicit trading
                                              proceeds from Geoserve Marketing bank account **8492
                                              in Texas to PTP bank account **4551 in East
                                              Farmingdale, New York.
     FIFTEEN                 ISEN             On or about March 17, 2016, transferred or caused the
                                              transfer of approximately $126,000 from Marketbyte
                                              bank account **7317 in California to a bank accow1t
                                              held in the name of Matz Relative 2, **4701, in East
                                              Farmingdale, New York.

                   (Title 18, United States Code, Sections 1957(a), 1957(b), 2 and 355 1 et seq.)

                                          COUNT SIXTEEN
                              (Attempted Obstruction of Official Proceeding)

                   108.     The allegations contained in paragraphs one through 88 are realleged and

   incorporated as if full y set forth in this paragraph.

                   109.     On or about July 12, 20 17, within the Eastern Dish·ict ofNew York and

   elsewhere, the defendant JEFFREY CHARTIER did coITuptly attempt to obstruct, influence and

   in1pede an official proceeding, to wit: a federal grand jury investigation and indicted criminal

  case, United States v. Jeffrey Chartier. et al., Criminal Docket No. 17-372 (JS), in the United

   States District Comt for the Eastern District of New York (the "E.D.N.Y. Case").

                   (Title 18, United States Code, Sections 15 12(c)(2) and 3551 et seq.)




                                                      39
Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 40 of 43 PageID #: 2522




                                        COUNT SEVENTEEN
                             (Attempted Obstruction of Official Proceeding)

                   110.    The allegations contained in paragraphs one tlu·ough 88 are realleged and

   incorporated as if fully set forth in this paragraph.

                   111.    On or about July 12, 20 17, within the Eastern District of New York and

  elsewhere, the defendant STEPHANIE LEE did con-uptly attempt to obstruct, influence, and

  impede an official proceeding, to wit: the E.D.N.Y. Case.

                  (Title 18, United States Code, Sections 15 12(c)(2) and 355 1 et seq.)

                                 CRIMINAL FORFEITURE ALLEGATION
                                 AS TO COUNTS ONE THROUGH SEVEN

                   11 2.   The United States hereby gives notice to the defendants charged in Counts

  One tlu·ough Seven that, upon their conviction of any such offenses, the government will seek

  forfeiture in accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28 ,

  United States Code, Section 2461(c), which require any person convicted of such offenses to

  forfeit any property, real or personal, constituting or derived from proceeds obtained directly or

  indirectly as a result of such offenses, including but not limited to the real prope1iy together with

  its respective buildings, appwienances, improvements, fixtures, attachments, easements and

  furnishings located at 10673 Hunters Glen Drive, San Diego, California 92 130.

                   11 3.   If any of the above-described forfeitable property, as a result of any act or

  omission of the defendants:

                           (a)     cannot be located upon the exercise of due diligence;

                           (b)     has been transferred or sold to, or deposited with, a third party;

                           (c)     has been placed beyond the jurisdiction of the court;

                           (d)     has been substantially diminished in value; or



                                                     40
     Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 41 of 43 PageID #: 2523
..

                                (e)     has been commingled with other prope1ty which cannot be divided

        without difficulty;

        it is the intent of the United States, pursuant to T itle 21 , United States Code, Section 853(p), to

        seek forfeiture of any other prope1ty of the defendants up to the value of the forfeitable prope1ty

        described in this forfeiture allegation.

                        (Title 18, United States Code, Section 981 (a)(l )(C); Title 21 , United States Code,

        Section 853(p); Title 28, United States Code, Section 246 l (c))

                                  CRIMINAL FORFEITURE ALLEGATION
                                 AS TO COUNTS EIGHT THROUGH FIFTEEN

                        114.    The United States hereby gives notice to the defendants charged in Cow1ts

        Eight through Fifteen that, upon their conviction of any such offenses, the government will seek

        forfeiture in accordance with Title 18, United States Code, Section 982(a)( 1), which requires any

        person convicted of such offenses to forfeit any property, real or personal, involved in such

        offenses, or any property traceable to such prope1ty, including but not limited to the real property

        together with its respective buildings, appurtenances, improvements, fixtures, attachments,

        easements and furnishings located at 10673 Hunters Glen Drive, San Diego, California 92 130.

                        11 5.   If any of the above-described f01feitable property, as a result of any act or

        omission of the defendants:

                                (a)    cannot be located upon the exercise of due diligence;

                                (b)    has been transferred or sold to, or deposited with, a third patty;

                                (c)    has been placed beyond the jurisdiction of the court;

                                (d)    has been substantia lly diminished in value; or




                                                          41
•Case 1:17-cr-00372-JS-GRB          Document 465 Filed 08/05/19 Page 42 of 43 PageID #: 2524




                           (e)      has been commingled with other property which cannot be divided

    without difficulty;

    it is the intent of the United States, pursuant to Title 2 1, United States Code, Section 853(p), as

    incorporated by Title 18, United States Code, Section 982(b)(1 ), to seek forfeiture of any other

    property of the defendants up to the value of the forfeitab le property described in this forfeiture

    allegation.

                   (Title 18, United States Code, Sections 982(a)( l ) and 982(b)(l); Title 2 1, United

    States Code, Sect ion 853(p))

                                                                       A TRUE BILL




                                                            ~~
       ,fl.-~
    RICHARD P. DONOGHUE
    UNITED STATES ATTORNEY
                          .P.,~
    EASTERN DISTRICT OF NEW YORK




                                                     42
'         ,I
                                  Case 1:17-cr-00372-JS-GRB Document 465 Filed 08/05/19 Page 43 of 43 PageID #: 2525
    { ,
     '\,

               F. //2016R0l 805
               FORM DBD-34                    No. l 7-CR-372 (S-2) (JS)
               JUN. 85


                                                    UNITED STATES DISTRICT COURT
                                                                 EASTERN District ofNEW YORK

                                                                         CRIMINAL DIVISION
                                                          THE UNITED STATES OF AMERICA
                                                                                        vs.

                                                Jeffrey Chartier, Stephanie Lee, Lawrence Isen and Michael Watts,

                                                                                                         Defendants.
                                                           SUPERSEDING INDICTMENT



                                                                                                             Foreperson



                                              Filed in open court this ___ _ __ __ ___ ___ ___ dav.

                                             of ______ _ _ __ __ A.D. 20 ___ _ _


                                                                                                                  Clerk


                                             &~ $ ______ __ ___ ___ _ _____ __ ______________ _




                                         Whitman G.S. Knapp and Kaitlin T. Farrell, Assistant U.S. A ttorneys (718) 254-6107/6072
